DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed November 8, 2021 (hereinafter “Reply”).
Claims 1, 11, and 20 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Van Doren et al. (U.S. Pub. No. 2015/0134378 A1) (hereinafter “Van Doren”).

Claims 1, 11, and 20: Van Doren, as shown, discloses the following limitations:
facilitating, by a server system, an application to run on a first user device associated with a first traveler and a second user device associated with a second traveler (see at least ¶ [0027]: users are provided with an interface on a computer, tablet or mobile phone to purchase travel services, and pass payment back to the system, for instance through a payment processor. The particular combination of travel services booked by the user will be referred to in Van Doren as an actionable travel itinerary. By gathering user data from social networks, such as friend lists and demographic information, the system can provide and recommend specific travel services for users in new ways described in Van Doren; see also at least ¶¶ [0028]-[0030] and [0051]); 
receiving, by the server system, a travel itinerary uploaded by the first traveler through a user interface (UI) of the application running on the first user device, wherein the travel itinerary comprises one or more travel events updated by the first traveler (see at least ¶ [0027]: users are provided with an interface on a computer, tablet or mobile phone to purchase travel services, and pass payment back to the system, for instance through a payment processor. The particular combination of travel services booked by the user will be referred to in Van Doren as an actionable travel itinerary; see also at least ¶ [0028]: the travel services may include all or a portion of the actionable travel itinerary. The travel services may include airline tickets, hotel reservations, car rentals, activity bookings, restaurant reservations, concert tickets, ski lift tickets, vacation rentals, car sharing services, catering services, and custom bookings, wherein custom bookings contain links to other websites where users can book services not available for booking directly in the system); 
generating, by the server system, a plurality of hyperlinks, based, at least in part on the one or more travel events, wherein the plurality of hyperlinks is directed to third-party booking sites (see at least ¶ [0028]: the travel services may include all or a portion of the actionable travel itinerary. The travel ; 
facilitating, by the server system, one or more second travelers to view the travel itinerary and subsequently make bookings through the UI of the application running on the second user device, wherein the bookings are made by clicking on at least one of the plurality of hyperlinks directed to third-party booking sites (see at least ¶ [0029]: users that want to join their friends on a trip would like to be able to see their friends’ itineraries in an actionable format that would allow the user to book their friend's trip directly, maybe even in a ‘one-click’ manner, and/or to easily use such itineraries as a template for booking their own, slightly different trip. FIG. 2 describes the components of such an actionable travel itinerary, which is comprised of a plurality of saved travel information for a specific travel service obtained by searching the databases of travel services providers, as well as a plurality of related bookings. In this discussion, the user that sets up the first actionable travel itinerary may be referred to as the original user; see also at least ¶ [0032]: users who want to recreate a friend’s past trip in the future also want to be able to see their friend’s past itineraries in an actionable format so that they can easily re-price, modify, and/or book one of those itineraries at another time, rather than reentering the data for a number of different flights, hotels, activities and other services, searching one-by-one, and rebuilding the itinerary from scratch; see also at least ¶ [0039]: regardless of with whom such actionable itineraries are shared, they may contain more types of bookings than the standard online travel agency offerings, which mostly offer flights, hotels, car rental and activities. Such lists can additionally contain restaurant reservations, concert tickets and ski lift tickets, as well as so-called collaborative consumption services such as vacation rentals, car sharing services, and catering services. Such actionable itineraries can also contain custom bookings that contain links to other websites where users can book services that may not be available for booking directly in the system. For example, an organizer could add a new element to an actionable itinerary to communicate to users that they need to purchase a concert ticket that is only ; and 
determining, by the server system, using a tier-based approach rewards for the first traveler, based, at least in part on, successful bookings made by the one or more second travelers by clicking on at least one of the plurality of hyperlinks on the travel itinerary uploaded by the first traveler and periodically providing the rewards to the first traveler based on the successful bookings as commissions, bonuses, gifts, and promotions (see at least ¶ [0047]: organizers can charge a fee to users at a group level, or an individual level—i.e., using different tiers—through the dynamic reimbursement method described above in Van Doren, for services provided, offline costs, penalties, fees, and other charges; see at least ¶ [0041]: the organizer may propose that the payment be split between several specific users, or can make the spaces in the hotel suite available to any user who has been invited to the trip on a first-come, first-served basis, or can reserve spots for certain users and open the rest of the spots on a first-come, first served basis. Invited users can then agree or decline to share the room and thus agree or decline to reimburse the organizer; see also at least ¶ [0042]: the user may be charged when the user makes a commitment to share the component of the trip, when the organizer books such a component, or after the service has actually been provided. Regardless of when the user is charged, the user’s payment may be paid out immediately to the organizer, or held in escrow and only paid out at a later step—i.e., periodically; see also at least ¶ [0044]: but the users travel data, with the expectation that the organizer will be paid back at a later time, perhaps through a process like the dynamic reimbursement; see also at least ¶ [0045]: an organizer can invite several users to dynamically reimburse him if he books the flights for everyone. The users can accept the invitation, or decline and book their own flights. The organizer can set up the process to automatically book the flights, using shared travel profile information, and other trip elements when X users have approved payment to him for the flights; see also at least ¶ [0030]. The more bookings the other users make, the more the organizer is reimbursed. The reimbursement and any other added monetary amount that the user receives is a commission, bonus, gift, and promotion for performing the acts to gain those benefits, particularly when reimbursement is not required (see, e.g., Van Doren at decline to reimburse the organizer”).

Claims 2 and 12: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
embedding, by the server system, the plurality of hyperlinks to the travel itinerary (see at least ¶ [0028]: the travel services may include all or a portion of the actionable travel itinerary. The travel services may include airline tickets, hotel reservations, car rentals, activity bookings, restaurant reservations, concert tickets, ski lift tickets, vacation rentals, car sharing services, catering services, and custom bookings, wherein custom bookings contain links to other websites where users can book services not available for booking directly in the system; see also at least ¶ [0029]), 
the plurality of hyperlinks are accessible by the one or more second travelers on the UI of the application running on their respective user devices (see at least ¶ [0028]; see also at least ¶ [0029]: users that want to join their friends on a trip would like to be able to see their friends’ itineraries in an actionable format that would allow the user to book their friend's trip directly, maybe even in a `one-click` manner, and/or to easily use such itineraries as a template for booking their own, slightly different trip. FIG. 2 describes the components of such an actionable travel itinerary, which is comprised of a plurality of saved travel information for a specific travel service obtained by searching the databases of travel services providers, as well as a plurality of related bookings).

Claims 3 and 13: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
wherein the plurality of hyperlinks are directed to the third-party booking sites associated with at least one of: hotels, home-sharing, destinations, excursions, restaurants, flights, and transportation (see at least ¶ [0028]: the travel services may include all or a portion of the actionable travel itinerary. The travel services may include airline tickets, hotel reservations, car rentals, activity bookings, restaurant .

Claims 4 and 14: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
receiving, by the server system, a notification from a third-party booking site (see at least ¶ [0050]: As shown in FIG. 20, the changes in state for each element of an actionable itinerary can be aggregated into a newsfeed type display, so that an organizer or user can easily see the notifications associated with the actionable itineraries they have been invited to, joined, and/or booked. Such notifications can include changes in booking state to actionable itineraries or elements of actionable itineraries that a user is associated with, as well as other types of information about the itinerary, such as flight cancellations, weather warnings, travel advisories, etc.; see at least ¶ [0027]: as shown in FIG. 1, this involves sourcing travel services content from aggregators, and/or directly from providers, referred to in this discussion collectively as travel service providers, passing such information through a server and database, and on to users. Users are provided with an interface on a computer, tablet or mobile phone to purchase travel services, and pass payment back to the system, for instance through a payment processor. The particular combination of travel services booked by the user will be referred to in Van Doren as an actionable travel itinerary. By gathering user data from social networks, such as friend lists and demographic information, the system can provide and recommend specific travel services for users in new ways described later in Van Doren; see also at least ¶¶ [0044]), 
wherein the notification comprises one or more identifiers associated with successful bookings made by the one or more second travelers (see at least ¶ [0044]: as shown in FIG. 14, related functionality may be provided by sharing a user's travel profile information, such as name, birthday, gender, frequent flyer numbers, TSA known traveler number, actively with specific people, passively with friends from a social network, or publically once booked, so that organizers can purchase flights, hotels, etc. for a user .

Claims 5 and 15: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
wherein determining rewards for the first traveler comprises calculating rewards, based, at least in part, on a tiered approach (see at least ¶ [0047]: organizers can charge a fee to users at a group level, or an individual level through the dynamic reimbursement method described above in Van Doren, for services provided, offline costs, penalties, fees, and other charges; see at least ¶ [0041]: the organizer may propose that the payment be split between several specific users, or can make the spaces in the hotel suite available to any user who has been invited to the trip on a first-come, first-served basis, or can reserve spots for certain users and open the rest of the spots on a first-come, first served basis. Invited users can then agree or decline to share the room and thus agree or decline to reimburse the organizer; see also at least ¶ [0042]: the user may be charged when the user makes a commitment to share the component of the trip, when the organizer books such a component, or after the service has actually been provided. Regardless of when the user is charged, the user's payment may be paid out immediately to the organizer, or held in escrow and only paid out at a later step; see also at least ¶ [0044]: but the users travel data, with the expectation that the organizer will be paid back at a later time, perhaps through a process like the dynamic reimbursement; see also at least ¶ [0045]: an organizer can invite several users to dynamically reimburse him if he books the flights for everyone. The users can accept the invitation, or decline and .

Claims 6 and 16: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
sending, by the server system, rewards to the first user device (see at least ¶ [0047]: organizers can charge a fee to users at a group level, or an individual level through the dynamic reimbursement method described above in Van Doren, for services provided, offline costs, penalties, fees, and other charges; see at least ¶ [0041]: the organizer may propose that the payment be split between several specific users, or can make the spaces in the hotel suite available to any user who has been invited to the trip on a first-come, first-served basis, or can reserve spots for certain users and open the rest of the spots on a first-come, first served basis. Invited users can then agree or decline to share the room and thus agree or decline to reimburse the organizer; see also at least ¶ [0042]: the user may be charged when the user makes a commitment to share the component of the trip, when the organizer books such a component, or after the service has actually been provided. Regardless of when the user is charged, the user's payment may be paid out immediately to the organizer, or held in escrow and only paid out at a later step; see also at least ¶ [0044]: but the users travel data, with the expectation that the organizer will be paid back at a later time, perhaps through a process like the dynamic reimbursement; see also at least ¶ [0045]: an organizer can invite several users to dynamically reimburse him if he books the flights for everyone. The users can accept the invitation, or decline and book their own flights. The organizer can set up the process to automatically book the flights, using shared travel profile information, and other trip elements when X users have approved payment to him for the flights; see also at least ¶ [0030]), 
wherein the rewards are directly proportional to a number of successful bookings made by the one or more second travelers by using the travel itinerary uploaded by the first traveler (see at least .

Claim 7: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
wherein the application is one of a mobile application, a computer application, and a web application (see at least ¶ [0036]: in the case that organizers want to share such actionable itineraries publicly, for instance to simplify searching, pricing and booking for people travelling to a sporting event or concert, perhaps from a specific city, organizers want to embed such an actionable itinerary in a webpage, blog, or social networking site so that visitors can easily search, price and book such a public trip; see also at least ¶ [0051]: “It will be appreciated that several of the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications”; see also at least ¶¶ [0037]-[0039]).

Claims 9 and 18: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
storing, by the server system, traveler details associated with a plurality of travelers and travel itineraries associated with the plurality of travelers (see at least ¶ [0027]: one approach is to provide a system for users to create and share actionable travel itineraries. As shown in FIG. 1, this involves sourcing travel services content from aggregators, and/or directly from providers, referred to in this discussion collectively as travel service providers, passing such information through a server and database, and on to users;  see also at least ¶ [0029]).

Claims 10 and 19: Van Doren discloses the limitations as shown in the rejections above. Further, Van Doren, as shown, discloses the following limitations:
facilitating, by the server system, the first traveler to post the travel itinerary onto social networking sites via the application (see at least ¶ [0035]: in the case that organizers want to share such actionable itineraries with friends or connections from a specific social network, they want to make the information available passively to their friends, or a subset of friends on a social network so that those friends can find the organizer's trips when searching or browsing; see also at least ¶ [0036]: in the case that organizers want to share such actionable itineraries publicly, for instance to simplify searching, pricing and booking for people travelling to a sporting event or concert, perhaps from a specific city, organizers want to embed such an actionable itinerary in a webpage, blog, or social networking site so that visitors can easily search, price and book such a public trip; see also at least ¶¶ [0037]-[0039]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Van Doren et al. (U.S. Pub. No. 2015/0134378 A1) (hereinafter “Van Doren”) and Zhang et al. (U.S. Pub. No. 2017/0048664 A1) (hereinafter “Zhang”).

Claims 8 and 17: Van Doren discloses the limitations as shown in the rejections above. 
Although Van Doren discloses users posting their itineraries on social networking sites (see, e.g., ¶¶ [0035]-[0039]), Van Doren does not explicitly disclose, but Zhang, as shown, teaches the following limitations:
allowing, by the server system, the first traveler to attach photos and videos along with the one or more travel events in the travel itinerary (see at least ¶ [0005]: when users of the social-networking system go traveling, they frequently post and upload information relating to their travels. As an example and not by way of limitation, as discussed above, the social-networking system itself may have access to a plethora of information relating to each of these users; see also at least ¶ [0068]: when users of the social-networking system 160 go traveling, they frequently post and upload information relating to their travels, including information on points of interest they visited and recommendations/reviews of these points of interest, restaurant recommendations, and general travel tips/recommendations; see also at least ¶ [0027]: posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media; see also at least ¶ [0082]: the content may include users, profile pages, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the social-networking techniques taught by Zhang with the itinerary sharing systems disclosed by Van Doren, because Zhang teaches ¶ [0042] that by using these technique it can “leverage the data to generate travel recommendations,” at ¶ [0050] that it “may leverage this information, in addition to the information obtained from all users globally of the social-networking system 160, in order to provide travel recommendations for points of interest (e.g., the one or more 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the social-networking techniques taught by Zhang with the itinerary sharing systems disclosed by Van Doren, because the claimed invention is merely a combination of old elements (the social-networking techniques taught by Zhang and the itinerary sharing systems disclosed by Van Doren), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).


Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. §§ 102 and 103
Applicant argues that Van Doren fails to describe a tiered approach to determine and provide rewards to a travel or that rewards are provided based on successful booking. Reply, pp. 8-9. Examiner disagrees, because Van Doren discloses different fees based on, for example, users at a group or and individual level—i.e., different tiers, as well as that the more bookings the other users make, the more the organizer is reimbursed. The reimbursement and any other added monetary amount that the user receives is a commission, bonus, gift, and promotion for performing the acts to gain those benefits, particularly when reimbursement is not required (see, e.g., Van Doren at ¶ [0041]: “Invited users can then agree or decline to share the room and thus agree or decline to reimburse the organizer”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to using social network information to provide travel recommendations.
Yu Zheng (“Tutorial on Location-Based Social Networks,” WWW 2012, April 16–20, 2012, Lyon, France) (travel recommendations based on social network mining);
Gemmell et al. (U.S. Pub. No. 2011/0320250 A1) (advertising products to groups within social networks);
Bezos et al. (U.S. Pub. No. 2008/0167946 A1) (Internet-based customer referral system);
Clopp (U.S. Pub. No. 2009/0276305 A1) (affiliate and cross promotion systems); and
Miller et al. (U.S. Pub. No. 2016/0370197 A1) (scoring system for travel planning).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622